TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00794-CR



                                       John Bass, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
          NO. CR2013-158, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               In the above cause, the State’s brief was originally due on June 20, 2016, and

the State has been granted two extensions, for a total of 90 days. The State has now filed a third

motion for extension of time, seeking an additional 30 days to file the brief, which would make the

brief due on October 19, 2016. In the motion, counsel for the State represents that this is the “last”

extension that will be requested by the State, and we agree that it should be. Accordingly, we

grant the motion and extend the deadline to the following Monday, October 24, 2016. No further

extensions will be granted.

               It is ordered September 22, 2016.



Before Justices Puryear, Pemberton, and Field

Do Not Publish